                                             Case 5:18-cv-07597-BLF Document 175 Filed 10/15/20 Page 1 of 5




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                        Case No. 18-cv-07597-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9               v.                                        DENYING IN PART PLAINTIFF’S
                                                                                             ADMINISTRATIVE MOTION TO FILE
                                  10     QUORA, INC.,                                        UNDER SEAL
                                  11                     Defendant.                          [Re: ECF 155]
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff’s administrative motion to file under seal portions of her
                                  14   opposition to Defendant’s motion for summary judgment and associated exhibits. Mot., ECF 155.
                                  15   Plaintiff filed her request for two reasons: 1) portions of the materials were designated by
                                  16   Defendant as “confidential” or “highly confidential” pursuant to the stipulated protective order
                                  17   (ECF 64) and 2) the materials contain commercially sensitive documents and information
                                  18   regarding Defendant’s business that the Court previously allowed to be filed under seal with
                                  19   Defendant’s motion for summary judgment, see ECF 148. Mot. 1. Defendant filed two
                                  20   declarations in support of Plaintiff’s motion to seal. See Decl. of Rebekah Guyon “(Guyon
                                  21   Decl.”), ECF 157, and Decl. of Zhe Fu (“Fu Decl.”), ECF 158. For the reasons stated below,
                                  22   Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.
                                  23

                                  24    I.      LEGAL STANDARD
                                  25            “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  26   and documents, including judicial records and documents.’” Kamakana v. City and County of
                                  27   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  28   U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the
                                          Case 5:18-cv-07597-BLF Document 175 Filed 10/15/20 Page 2 of 5




                                   1   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                   2   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                   3   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                   4   1097.

                                   5           Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   6   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                   7   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                   8   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   9   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                  10   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                  11   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                  12   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.
Northern District of California
 United States District Court




                                  13   Where the moving party requests sealing of documents because they have been designated

                                  14   confidential by another party or a non-party under a protective order, the burden of establishing

                                  15   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                  16   The moving party must file a proof of service showing that the designating party or non-party has

                                  17   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  18   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  19   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a

                                  20   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  21   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  22   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  23

                                  24    II.    DISCUSSION

                                  25           Documents containing commercially sensitive information have been held sealable in this

                                  26   Circuit. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (sealing exhibit

                                  27   containing trade secrets and adopting definition of trade secret as “any formula, pattern, device or

                                  28   compilation of information which is used in one’s business, and which gives him an opportunity to
                                                                                          2
                                          Case 5:18-cv-07597-BLF Document 175 Filed 10/15/20 Page 3 of 5




                                   1   obtain an advantage over competitors who do not know or use it”). The Court has reviewed

                                   2   Plaintiff’s sealing motion and the declarations of the designating party submitted in support

                                   3   thereof. The Court finds that the designating party has articulated compelling reasons to seal

                                   4   certain portions of the cited brief and exhibits. The proposed redactions are generally narrowly

                                   5   tailored. The Court’s rulings on the sealing request is set forth in the table below.

                                   6    ECF No.     Document to be Sealed        Result                        Reasoning
                                        150-1       Declaration of David         GRANTED as to the             This document contains
                                   7
                                                    Sun In                       portions of the document      proprietary, non-public, and
                                   8                Support of Plaintiff’s       highlighted at:               competitively sensitive
                                                    Opposition                   ¶ 8; ¶ 9; ¶ 10; ¶ 11; ¶ 12;   technical details. Guyon
                                   9                to MSJ                       ¶ 13; ¶ 14; ¶ 15; ¶ 16; ¶     Decl. ¶ 3
                                                                                 17; ¶ 18
                                  10    150-4       Wood Decl., Ex. 1            GRANTED as to the             The Court grants this request
                                                                                 following portions of the     as to the selected portions
                                  11
                                                                                 document:                     because they contain non-
                                  12                                             42:2-18;                      public, proprietary, and
Northern District of California




                                                                                 45:4-16;                      commercially sensitive
 United States District Court




                                  13                                             80:1-4;                       information. Fu Decl. ¶¶ 3-4.
                                                                                 80:23-25;                     The Court denies the request
                                  14                                             81:1-25;                      to the remainder of the
                                  15                                             82:1-25;                      document because
                                                                                 DENIED as to the rest of      Defendant, the designating
                                  16                                             the document                  party, stated that only the
                                                                                                               specified section would
                                  17                                                                           cause Defendant harm if
                                                                                                               publicly disclosed. Fu Decl.
                                  18                                                                           ¶4
                                  19    150-4       Wood Decl., Ex. 3            GRANTED as to entire          This document contains
                                                                                 document                      information regarding
                                  20                                                                           Defendant’s investigation
                                                                                                               into the data breach, which
                                  21                                                                           is non-public information
                                                                                                               that could be used by a bad
                                  22
                                                                                                               actor. Additionally, this
                                  23                                                                           document discloses non-
                                                                                                               public personal information
                                  24                                                                           of individuals involved in
                                                                                                               the investigation. Guyon
                                  25                                                                           Decl. ¶ 4
                                        150-4       Wood Decl., Ex. 4            GRANTED as to entire          This document contains
                                  26
                                                                                 document                      information regarding
                                  27                                                                           Defendant’s investigation
                                                                                                               into the data breach, which
                                  28                                                                           is non-public information
                                                                                          3
                                        Case 5:18-cv-07597-BLF Document 175 Filed 10/15/20 Page 4 of 5




                                                                                                  that could be used by a bad
                                   1                                                              actor. Additionally, this
                                   2                                                              document discloses non-
                                                                                                  public personal information
                                   3                                                              of individuals involved in
                                                                                                  the investigation. Guyon
                                   4                                                              Decl. ¶ 4
                                       150-4   Wood Decl., Ex 5       GRANTED as to entire        This document contains
                                   5
                                                                      document                    information regarding
                                   6                                                              Defendant’s investigation
                                                                                                  into the data breach, which
                                   7                                                              is non-public information
                                                                                                  that could be used by a bad
                                   8                                                              actor. Additionally, this
                                                                                                  document discloses non-
                                   9
                                                                                                  public personal information
                                  10                                                              of individuals involved in
                                                                                                  the investigation. Guyon
                                  11                                                              Decl. ¶ 4
                                       151-2   Weinmann Decl., Ex D   GRANTED as to the           The Court grants this request
                                  12                                  following portions of the   as to the selected portions
Northern District of California
 United States District Court




                                  13                                  document:                   because they contain non-
                                                                      41:1-21;                    public, information
                                  14                                  48:1-8;                     regarding the data breach,
                                                                      48:25                       and a bad actor could use
                                  15                                  66:22-25;                   this information to
                                                                      67:1-5;                     perpetrate further attacks. Fu
                                  16                                  67:13-20;                   Decl. ¶¶ 6-7, 9.
                                  17                                  67:25;                      Additionally, the material is
                                                                      68:1;                       proprietary, non-public, and
                                  18                                  68:11-25;                   competitively sensitive. Fu
                                                                      69:1-24;                    Decl. ¶ 8.
                                  19                                  72:22-73:2;                 The Court denies the request
                                                                      73:18-22;                   to the remainder of the
                                  20
                                                                      DENIED as to the rest of    document because
                                  21                                  the document.               Defendant, the designating
                                                                                                  party, stated that only the
                                  22                                                              specified section would
                                                                                                  cause Defendant harm if
                                  23                                                              publicly disclosed. Fu Decl.
                                                                                                  ¶5
                                  24
                                       151-3   Weinmann Decl., Ex E   GRANTED as to entire        This document contains
                                  25                                  document                    information about
                                                                                                  Defendant’s security
                                  26                                                              measures that, if disclosed,
                                                                                                  could be used by a bad actor
                                  27                                                              to exploit or infiltrate
                                  28                                                              Defendant’s systems. Fu

                                                                              4
                                          Case 5:18-cv-07597-BLF Document 175 Filed 10/15/20 Page 5 of 5




                                                                                                             Decl. ¶ 10
                                   1
                                        154         Corrected Opposition to     GRANTED as to the            These pages contain
                                   2                Motion for Summary          portions of the document     proprietary, non-public, and
                                                    Judgment                    highlighted at:              competitively sensitive
                                   3                                            1:25-26;                     technical details. Guyon
                                                                                6:11-14;                     Decl. ¶ 5
                                   4                                            9:6-7;
                                                                                9:13-15;
                                   5
                                                                                9:15-16;
                                   6                                            10:19;
                                                                                13:15-16;
                                   7                                            16:7-8;
                                                                                16:9-10
                                   8

                                   9
                                        III.   ORDER
                                  10
                                               For the reasons set forth herein, the Court GRANTS IN PART and DENIES IN PART
                                  11
                                       Plaintiffs’ administrative motion to file under seal portions of her opposition to Defendant’s
                                  12
Northern District of California
 United States District Court




                                       motion for summary judgment and associated exhibits.
                                  13

                                  14
                                       Dated: October 15, 2020
                                  15
                                                                                       ______________________________________
                                  16                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
